Campbell J.:
The first question reserved is answered by the statute. It provides in express terms {Comp. I, §4186) that either party to garnishee proceedings shall be entitled to an appeal, as in other cases. Where the statute gives an absolute right, the court to which an appeal lies from the justice has jurisdiction in these appeals as in other cases — the only distinction being, that upon the trial the peculiarity of the evidence may modify its action. It is not to be denied that there are many peculiarities in the act, and it is in some respects impracticable; but so far as it can be enforced, it gives jurisdiction.
*106The second question is, Whether Blair’s statement on oath, made in the court below, and subscribed by him, was legitimate evidence in the circuit court. We think it was. Where these proceedings are resorted to, the admission of the garnishee is the basis of recovery against him; and where it is made on oath, in writing, and signed, there can be no dispute about its contents. The statute is defective in its provisions relative to the manner of securing evidence of the admissions, and where the justice merely reduces them to writing, and they are not signed, it may be difficult to sustain his minutes as of much validity as evidence. We give no opinion on such a hypothesis. The difficulty does not arise where the statement is signed, and verified by the person making it.
We are next asked to decide whether this statement is the sole evidence receivable on behalf of the plaintiffs. It has been decided by this court in Maynard v. Cornwell, 3. Mich. 309, that no judgment can be had against a garnishee beyond his admitted liability, and that his statement can not be controverted. This we conceive to be the correct doctrine, and we adhere to this principle. But, as we have already seen, the admission of the garnishee in the justice’s court is not always preserved in a responsible form, and the remedy might be entirely destroyed by admitting no other evidence. Moreover, the trial of appeals from justices is 'ordinarily intended to be a trial such as is had in original ;suits in the circuit court, and there is no good reason for «departing from this rule in garnishee proceedings. The plaintiff, as well as the garnishee, may appeal; and when he does, it may be for the reason that he has failed to obtain a full discovery. The plaintiff is, we think, at liberty to examine the garnishee fully in the circuit court. He is not at liberty to contradict him, but in cases where he desires further information, there is no good reason why he should not be at liberty to examine the garnishee himself, to get .at all the facts. Where the garnishee has property in his *107hands, it may sometimes be desirable to prove its value, and, possibly, in other cases, the plaintiff may be entitled •to introduce evidence where it does not conflict with the disclosures of the garnishee, or increase his liability. But as to the latter, we think he may be examined at length.
The next question presented is, Whether the garnishee, when the plaintiff relies upon his admissions made before the justice, has the right to make other or further statements in the circuit court, on oath. A witness is generally permitted to correct any statement made by him by mistake or inadvertence. The garnishee here was admitted to show that, by a mistake,, he had overstated the amount of money in his hands. We think there was no reason for excluding the statement. The law does not design to compel a person to pay more than he owes, and if, in this proceeding, where he is a conclusive witness, and can not be contradicted, any case should arise in which there should be concealment, the remedy must be found in another form.
The next question is, Whether, in the case before us, the .garnishee was entitled to show the transfer of the funds in his hands, made by the original defendant to other parties, We have no doubt he might properly do so. The admission before the justice, in this instance, was not such as to charge him at all; for while it admitted funds in his hands it did not admit they belonged to the defendant in the original suit. But had the admission been unqualified, it would be contrary to the intention of the act to hold him responsible, if he should ascertain, and offer to prove, that the ownership was not where he supposed it to be. We do not desire to express any opinion upon the law which would determine the validity or invalidity of the creditors’ claim upon a fund garnisheed without notice of an assignment, and where the garnishee had no notice of it. In the case before us, the garnishee had notice of the assignment, and so declared when first examined; and the papers introduced at the circuit were originals of the same which he had produced copies of before.
*108The next question is, Whether the statement of the garnishee can be added to, or contradicted, by other evidence. We have already said that it can not be contradicted. The case does not show that any cumulative evidence was offered, and that branch of the question becomes speculative merely, and we express no opinion upon it. Let it be certified accordingly.
The other Justices concurred.